DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
  
Claim Status
Claims 2, 4, 5, 12, 14 and 15 are cancelled. Claims 1, 3, 6-11, 13, 16-20 are pending.   

Response to Applicant Remarks
With regard to rejections under 35 USC 101, Applicant remarks, “…Applicant respectfully submits that the amendments to the claims render the current § 101 rejection moot. Specifically, Applicant submits that the claims integrate the elements into a practical application.” (Page 10 of Remarks).  In light of most recent guidelines, Examiner finds Applicant’s remarks persuasive.  It is noted that the independent claims, as amended, recite, “…generating, at a server system, a user key pair that includes a unique public key for the user and a user secret key; storing, at the server system, the user secret key; assigning the unique public key to the user and to a user device that is associated with the user; preventing the user from accessing the user secret key in a manner that prevents the user from executing a cryptocurrency transaction using the secret key and that limits cryptocurrency transactions performed by the user to transactions that include the server system; and communicating the assigned unique public key to the user device…executing…a transaction…including…signing, using the respective secret master key of the first coin set, the unique public key assigned to the user and a quantity of cryptocurrency coins of the first coin set to transfer to the user, the signing generating a hash of the quantity of coins of the first coin set to transfer to the user; public validation of transfer of the quantity of cryptocurrency coins from the identified first coin set to the user device by a miner device using the append-only ledger to verify the hash signed by the respective master public key of the first coin set; and in response to public validation of the transfer, recording the cryptocurrency transaction in the append-only ledger…”
The steps reciting generating the key pair, storing and assigning the key pair, and subsequently generating a hash by signing, using secret master key of first coin set, the user public key and quantity of cryptocurrency coins, followed by verification of the hash, are interpreted as comprising additional elements that integrate the abstract idea of marketing activities/behaviors, falling under the grouping of methods of organizing human activity, into a practical application.  The claims are therefore interpreted as not being directed to a judicial exception and the rejections under 35 USC 101 are withdrawn.

 With regard to rejections under 35 USC 112(a), 112(b) and 112(d), claim amendments have overcome rejections.

With regard to prior art rejections, Applicant has amended claims to recite, “…automatically determining, by the verification application, that the user has visited all events in the set of events, the determination based on the user having visited the first event and the second event and the user having received the quantity of cryptocurrency coins from the first coin set and the quantity of cryptocurrency coins from the second coin set;  in response to automatically determining the user has visited all events in the set of events, receiving a completion request, the completion request configured to assert that the user has been transferred the quantity of cryptocurrency coins of the first coin set; and in response to the completion request, verifying that the user has been transferred the quantity of cryptocurrency coins of the first coin set by reviewing the append-only ledger.”
 The claims, as amended, now recite the verification application determining the user has visited all events based on having received each specified coin in the set, and in response to this determining, receiving a completion request and verifying the user has been transferred the specified coins by reviewing the ledger. The prior art of record does not specifically disclose these two verifying steps, first of determining the required coins having been received by user, and a second verifying by reviewing the ledger, nor does the art of record disclose the specific architecture of the verification application of the user device performing the recited coin-determining step prior to the server system’s receiving the completion request and verifying the transferal by reviewing the ledger.   The prior art rejections are therefore withdrawn.  Further details are provided in reasons for allowance, below.

Allowable Subject Matter
 Claims 1, 3, 6-11, 13, 16-20 are allowed.

Reasons for Allowance
 The following is an examiner’s statement of reasons for allowance: Simon (US Publication 2016/0012424), discloses: 
;  
receiving requests for coins of coin sets (35, “…participant transactional and non-transactional data 14a, 14 may also be transmitted to the incentive transaction communication module 26 of the incentive protocol platform 10 from commerce platforms 29a, 28b comprising individual participants or groups of participants that may transmit a code, form, picture, or other verification information, e.g., using an application running of a computer, smart phone, etc., for generation of an incentive transaction”, 41, 42 “…native or non-native tokens as a reward to incentivize a transactional or non-transactional commerce. For example, the incentive protocol system 1 may be configured to issue tokens for association with a gift card program, which may include a digital gift card or wallet. In one embodiment, the tokens may comprise branded or white-labeled tokens on the distributed ledger/block chain…”; [28], “…Multiple, but not all keys, may be required to sign for mint authorizations. For example, only two of three keys may be needed to sign for the authorization to mint incentive tokens to be broadcast to the distributed ledger/block chain 24 of the incentive protocol network …”); 
verifying that the user participated in the first event based on the first data set (41); in response to verification of participation in the first event by the user…executing, at the server system, a cryptocurrency transaction with the user device, the cryptocurrency transaction including public validation of transfer of the quantity of cryptocurrency coins from the identified first coin set to the user device by authenticating the hash using the respective master public key .
Van Rooyen, (US Publication 2015/0324764), generally discloses: 
generating master key set ([95], “…the voucher cryptocurrency address and key data may be calculated using a deterministic seed value…” (where vouchers are interpreted as corresponding to ‘coin sets’ and the corresponding key sets are interpreted as the ‘master’ key sets),  [96]); and user key pair ([95]; [96], ‘a master private key and master public key may be associated with a user.  Private keys are derived from the master private key and are usable to sign transactions…’; where the keys derived from the master key sets are interpreted as the ‘user’ key pair), and assigning, storing, and access control ([88], [96] - [98]).
Simon further discloses public validation of transfer of the quantity of cryptocurrency coins from the identified first coin set to the user device ([37],”… a publicly visible shared transaction ledger…”; where Simon discloses the mining protocol as above, and Van-Rooyen further discloses the mining protocol and associated hashes and validations in [41], [108], [109]); and in response to public validation of the transfer, recording the cryptocurrency transaction in the append-only ledger 
However, neither Simon nor Van-Rooyen specifically disclose automatically determining, by the verification application, that the user has visited all events in the set of events, the determination based on the user having visited the first event and the second event and the user having received the quantity of cryptocurrency coins from the first coin set and the quantity of cryptocurrency coins from the second coin set;  in response to automatically determining the user has visited all events in the set of events, receiving a completion request, the completion request configured to assert that the user has been transferred the quantity of cryptocurrency coins of the first coin set; and in response to the completion request, verifying that the user has been transferred the quantity of cryptocurrency coins of the first coin set by reviewing the append-only ledger.
AIA -MN, page 3, “Booth-to-Booth Passport Program”, discloses receiving from the user … a completion request, the completion request configured to assert that the user has been transferred stamp from each of the booths; in response to the completion request verifying that the user has been transferred one of the stamps from each of the booths (page 3).  
However, AIA -MN does not specifically disclose automatically determining, by the verification application, that the user has visited all events in the set of events, the determination based on the user having visited the first event and the second event and the user having received the quantity of cryptocurrency coins from the first coin set and the quantity of cryptocurrency coins from the second coin set, nor does AIA -MN disclose verifying the user has been transferred the quantity of cryptocurrency coins by reviewing the append-only ledger.
Closest newly-cited NPL art, “Cryptocurrency and Bitcoin: A possible foundation of future currency why it has value, what is its history and its future outlook,” downloaded from https://skemman.is/bitstream/1946/20840/1/BS%20Ritger%C3%B0%20-%20Cryptocurrency%20-%20Sindri%20Le%C3%B3%20%C3%81rnason%20Final.pdf and attached as a PDF file, dated June 2015, discloses  a digital wallet application to determine the balance of coins a user has received in a wallet (page 9, last paragraph, “…Owners of Bitcoins use digital “wallets” to keep track of their own balance and for transaction purposes…”), but does not specifically disclose determining a user has received a quantity of coins from each set, as recited in automatically determining, by the verification application, that the user has visited all events in the set of events, the determination based on the user having visited the first event and the second event and the user having received the quantity of cryptocurrency coins from the first coin set and the quantity of cryptocurrency coins from the second coin set.
No other prior art corrects the deficiencies.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Margaret Neubig whose telephone number is (571)270-0437. The examiner can normally be reached Monday-Friday, 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 571-270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.M.N. /Examiner, Art Unit 3685                                                                                                                                                                                                        
/JAMES D NIGH/Senior Examiner, Art Unit 3685